PER CURIAM.
C.C., the mother, appeals a final judgment terminating her parental rights to four minor children, H.C., T.C., J.H. and R.H. Although none of the issues raised by the mother requires reversal, one merits discussion.
Over the mother’s timely objection, and without complying with section 90.803(23), Florida Statutes (2011), the court admitted two hearsay statements made by one of her children who had testified earlier at trial. That statute requires the court to conduct a preliminary inquiry into the reliability of child hearsay statements in specified instances, including those presented in this matter. Although that was not done here, we conclude the error was harmless. See Glendening v. State, 536 So.2d 212 (Fla.1988); State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
AFFIRMED.
ORFINGER, C.J., SAWAYA and TORPY, JJ., concur.